Citation Nr: 1818646	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis with hallux valgus.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent




ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2012, the RO denied service connection for an acquired psychiatric disorder, currently assessed as a mood disorder, NOS.  A January 2013 rating decision denied entitlement to an increased (compensable) rating for GERD with hiatal hernia and assigned an increased, 10 percent rating for bilateral plantar fasciitis with hallux valgus.  

In September 2014, the RO assigned an increased rating of 10 percent for the Veteran's for GERD with hiatal hernia.

While the Veteran claimed service connection for an acquired psychiatric disorder, what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The record raises the issue of service connection for an acquired psychiatric disorder to also include PTSD.  Therefore, the Board has recharacterized the issue more broadly.

In November 2017, Ryan Farrell of Alpha Veterans Disability Advocates submitted a letter indicating that the organization wished to revoke their Power of Attorney and discontinue providing accredited representation of the Veteran.  Under 38 C.F.R. § 14.631 (2017), a representative, including an agent, may withdraw from representation provided before a VA agency of original jurisdiction (AOJ) prior to certification of an appeal to the Board if such withdrawal would not adversely impact the claimant's interests.  The Board declines to accept the agent's revocation as the claims listed were certified to the Board prior to the revocation.  Accordingly, the agent's withdrawal was not proper, and the Veteran is considered to be represented by the agent at the present time.  Any further attempts to withdraw representation must be made pursuant to 38 C.F.R. § 14.631 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

While the Veteran was afforded a VA Mental Disorders (other than PTSD and Eating Disorders) Examination in December 2011, a new examination is necessary to obtain diagnoses using the updated criteria in the Diagnostic and Statistical Manual (Fifth Edition) (DSM-5) as the Veteran's appeal was certified to the Board after August 4, 2014.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

Additionally, the Board finds that a new VA examination should be performed to evaluate the current level of severity of the Veteran's bilateral plantar fasciitis with hallux valgus, as the most recent examination was performed in July 2014 and is now almost four years old.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (noting that the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination) (internal citation omitted); 38 C.F.R. § 3.327(a) (2017) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  The Veteran's VA treatment records also indicate his bilateral feet symptoms may have worsened.  For example, the Veteran received a cortisone injection for his foot pain in June 2016 and the Veteran advised that medication and orthotics are not relieving the burning pain he experiences in his feet in November 2017.  Accordingly, on remand, a new VA examination should be performed to evaluate the current level of severity of the Veteran's bilateral plantar fasciitis with hallux valgus.

Finally, the record appears to demonstrate the RO is continuing to develop the issue of entitlement to a disability rating in excess of 10 percent for GERD with hiatal hernia, as the Veteran was afforded a VA examination to assess the current severity of this disability on March 11, 2018.  On remand, a supplemental statement of the case must be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) addressing the issue of service connection for PTSD.  

2.  Provide the Veteran with the opportunity to complete and submit a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  He should be asked to submit a specific and detailed statement describing his alleged stressors.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

3.  Undertake any necessary stressor verification development.

4.  Make arrangements to obtain the Veteran's complete VA treatment records dated from January 2018, forward, including from Tallahassee Health Care Center, Malcom Randall VA Medical Center (Gainesville, Florida), Lake City VA Medical Center, and Carl Vinson Medical Center (Dublin, Georgia).

5.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that the Veteran would like VA to obtain, including Dr. Paul J. Yocom.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

6.  After the above development is completed, arrange for the Veteran to undergo VA examination by a VA psychologist or psychiatrist.  The Veteran's claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

(a)  The examiner must identify all current acquired psychiatric disorder(s) found to be present.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-5.

(b)  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).  

(c)  For any acquired psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should consider and address the following:

* the in-service March 2005 Case Management Note indicating that the Veteran expressed increased anger and thoughts of hurting specific co-workers.  Homicidal thoughts were noted; and 

* the in-service mental health evaluation on June 20, 2005.

The examiner must provide a comprehensive report including complete rationales for all opinions.

7.  Arrange for a VA examination to assess the current severity of the Veteran's bilateral plantar fasciitis with hallux valgus.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

In the examination report, the examiner must include all of the following:

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

   (a)  Active range of motion testing results.
   (b)  Passive range of motion testing results.
   (c)  Weightbearing range of motion testing results.
(d)  Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

The examiner must provide a comprehensive report including complete rationales for all opinions.

8.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his agent should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

